        CASE 0:20-cv-02030-NEB-TNL Doc. 12 Filed 09/24/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 JAMES CARSON & ERIC LUCERO,
        Plaintiffs,
                      v.
                                                 Case No. 0:20-cv-02030-NEB-TNL
 STEVE SIMON, Secretary of State of
 the State of Minnesota, in his official
 capacity,
        Defendant.


        PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

      Pursuant to Fed. R. Civ. P. 65(a), Plaintiffs James Carson and Eric Lucero

hereby move the Court to enjoin, for the pendency of this case, the Defendant, Steve

Simon, Secretary of State of the State of Minnesota, from permitting ballots that ar-

rive at polling places after 8:00 p.m. on election day to be counted in the November

3, 2020 presidential election. The Defendant’s stated policy of counting late ballots

violates Article II of the U.S. Constitution and 3 U.S.C. § 1 and will impose irrepara-

ble harm on Plaintiffs by diluting their votes and threatening their ability to partici-

pate in the electoral college. The balance of equities and public interest support an in-

junction to protect all voters in Minnesota and to preserve the integrity of the

statewide vote.

      Plaintiffs respectfully request that the Rule 65(c) bond amount, if any be re-

quired, be set at one dollar, as “the preliminary injunction will cause no harm” to

Defendant. Northshor Experience, Inc. v. City of Duluth, 442 F. Supp. 2d 713, 723 (D.
        CASE 0:20-cv-02030-NEB-TNL Doc. 12 Filed 09/24/20 Page 2 of 2




Minn. 2006) (declining to impose a bond in a constitutional case); Bukaka, Inc. v. Cty.

of Benton, 852 F. Supp. 807, 813 (D. Minn. 1993) (same).

      Plaintiffs respectfully request expedited handling of this motion due to the im-

minent election and statutory ballot-receipt deadline of 8:00 p.m., November 3, 2020.

      The bases of this motion are set forth fully in the accompanying Memoran-

dum and declarations. For reasons stated there, the Court should grant the motion.

Date: September 24, 2020                       Respectfully submitted,


                                               /s/ Danyll W. Foix
 NATHAN M. HANSEN                              DANYLL W. FOIX
 (MN Bar 0328017)                              (MN Bar 0285390)
 2440 Charles Street North                     DAVID B. RIVKIN*
 Suite 242                                     ANDREW M. GROSSMAN*
 North St. Paul, MN 55109                      RICHARD B. RAILE*
 Phone: (651) 704-9600                         BAKER & HOSTETLER LLP
 Fax: (651) 704-9604                           1050 Connecticut Ave., N.W.
                                               Suite 1100
                                               Washington, DC 20036
                                               Phone: (202) 861-1596
                                               Fax: (202) 861-1783
                                               dfoix@bakerlaw.com
                                               Attorneys for Plaintiffs


*pro hac vice applications pending




                                           2
